859 F.2d 1559
William Lyle WORATZECK, Petitioner-Appellant,v.James R. RICKETTS, and Donald Wawrzaszek, Respondents-Appellees.
No. 85-2367.
United States Court of Appeals,Ninth Circuit.
Nov. 7, 1988.

James J. Syme, Jr., Glendale, Ariz., for petitioner-appellant.
Crane McClennen, Phoenix, Ariz., for respondents-appellees.
Appeal from the United States District Court for the District of Arizona.
Before WALLACE, FARRIS and BOOCHEVER, Circuit Judges.


1
The Supreme Court, --- U.S. ----, 108 S. Ct. 2815, 100 L. Ed. 2d 916, has ordered the judgment vacated and remanded the cause to us "for further consideration in light of Maynard v. Cartwright, 486 U.S. ---- [108 S. Ct. 1853, 100 L. Ed. 2d 372] (1988)."    In compliance with the Supreme Court's mandate, we hereby vacate the district court's judgment and remand for further consideration in light of Maynard.


2
The district court is advised that Adamson v. Ricketts, 789 F.2d 722 (9th Cir.1986) (en banc), rev'd, --- U.S. ----, 107 S. Ct. 2680, 97 L. Ed. 2d 1 (1987), is pending before this court en banc.  That decision, when filed, should also be considered by the district court.